831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph Drake HILL, Plaintiff-Appellant,v.Judge GORMAN;  George W. Clark, Defendants-Appellees
No. 87-3227.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1987.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff is an inmate of the Chillicothe (Ohio) Correctional Institution where he is serving a life sentence for rape of a child under the age of thirteen.  He has filed a civil rights action claiming that the judge who presided at his criminal trial and his defense attorney conspired to deprive him of various constitutional rights.  The district court ultimately granted defendants' motion for summary judgment and this appeal followed.  On appeal the parties have briefed the issues.


3
We agree with the district court's disposition of all claims on preclusion grounds except plaintiff's contentions regarding ineffective assistance of trial counsel.  That claim is better disposed of upon the authority of Hadley v. Werner, 753 F.2d 514, 516 (6th Cir.1985) (per curiam), in which we held that a ruling casting doubt on the legality of a state criminal conviction must be established through the vehicle of federal habeas corpus.  As plaintiff has unsuccessfully sought such a habeas corpus ruling in an earlier action, he will not be heard to relitigate the claim in this civil rights action.


4
The judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.